
	

114 HR 3126 IH: To prohibit the Commissioner of Social Security from furnishing the name of any individual in a report to the National Instant Criminal Background Check System unless a Federal court has determined the individual to be mentally defective.
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3126
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Abraham (for himself, Mr. Benishek, and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the Commissioner of Social Security from furnishing the name of any individual in a
			 report to the National Instant Criminal Background Check System unless a
			 Federal court has determined the individual to be mentally defective.
	
	
 That upon a request by the Attorney General to the Commissioner of Social Security to furnish information pursuant to section 103(e)(1) of the Brady Handgun Violence Prevention Act, the Commissioner of Social Security may not furnish the name of any individual entitled to benefits under title II of the Social Security Act, including any individual whose benefits are paid to a representative payee under section 205(j) of such Act, unless a Federal court has determined the individual to be mentally defective.
		
